DETAILED ACTION
The following Office action concerns Patent Application Number 17/059,856.  Claims 1-19 are pending in the application.
Claims 12-16 and 19 have been withdrawn from consideration as being drawn to non-elected inventions.
The Applicant’s amendment filed August 8, 2022 has been entered.
The previous objections to claims 2, 3 and 17 are withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-11, 17 and 18 under 35 USC 102/103 is maintained in this action and discussed below.
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the elected invention because claim 19 is directed to a LFSI composition crystallized from solution and further comprising a solvent, whereas the elected invention is directed to an LFSI salt.  In addition, the applicant has received an action on the merits for the elected invention. Therefore, claim 19 is withdrawn from consideration as being directed to a non-elected invention. 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 17 and 18 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Nozaki et al (US 2021/0050625).
Nozaki et al teaches an electrode coating composition comprising lithium bis(fluorosulfonyl)imide (“LFSI”) and acetic acid (par. 18-19).  The coating is formed from an electrolyte solution comprising 1.5 mol/liter of LFSI and 5-500 ppm acetic acid (par. 21, 25).  The solvent includes ethylene carbonate (par. 53).  Using the known density of ethylene carbonate of 1.32 g/ml, the amount of LFSI in a 1.5 molar solution is approximately 20 % by weight.  Based on 20 wt % LFSI and 5-500 ppm acetic acid in solution, the amount of acetic acid in the LFSI coating is estimated to be 25-2500 ppm.  By subtraction, the amount of LFSI in the coating is 99.75 % to 99.99 % by weight.
Regarding claims 6-11, the claimed amounts of each of the impurities or trace additives includes zero.  Since Nozaki et al does not teach that any of these impurities or additives are required, it is reasonable to conclude that the amount of each of them in the coating is zero.
Claims 17 and 18 are product by process claims.  Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the composition of Nozaki et al contains the same components and amounts thereof as the claimed composition, the product by process claims are satisfied.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the instantly claimed composition and amounts of components would have been obvious to a person of ordinary skill in the art since Nozaki et al teaches a composition comprising each of the recited components within the claimed ranges.
Response to Arguments
The applicant argues that the LFSI electrode coating of Nozaki et al contains solvent from the coating solution.  However, the reference does not teach nor suggest that solvent is included in the coating.  The reference teaches that LFSI forms an electrode coating and that carboxylic acid is incorporated into the coating (par. 13, 18).  The reference does not teach that any other material is included in the coating. No evidence has been presented to show that solvent is present in the coating.  Therefore, the argument that the coating contains solvent is not persuasive. 
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 25, 2022